Citation Nr: 9902158	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for allergic bronchitis / somatic bronchitis.


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1993.  That decision granted the veterans 
claim of entitlement to service connection for allergic 
bronchitis/somatic bronchitis.  The disability rating 
assigned was duly appealed.

The March 1993 rating decision also granted service 
connection for a chronic lumbar strain.  The veteran filed a 
VA Form 9 in November 1993 that served to perfect his appeal 
on the issue of his bronchitis.  However, because this was 
the first expression of disagreement with the March 1993 
rating decisions assignment of a 10 percent disability 
rating, it served as a notice of disagreement with regard to 
the issue of the disability rating assigned the chronic 
lumbar strain.  The RO issued a statement of the case with 
regard to this issue in February 1996.  The veteran has not 
submitted a VA Form 9 or any other communication that may be 
construed as a substantive appeal subsequent to the issuance 
of the February 1996 statement of the case.  See 38 C.F.R. 
§ 20.200 et seq. (1998).

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


FINDINGS OF FACT

The veterans service-connected allergic bronchitis / somatic 
bronchitis is currently manifested by pulmonary function 
tests results of FEV1 87 percent and FEV1/FVC 80 percent, 
with nocturnal asthma twice per week , controlled by 
inhalational therapy. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic bronchitis/somatic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.20, 4.97 Diagnostic Codes 6600, 6602 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his allergic bronchitis/somatic 
bronchitis is productive of greater disability than is 
represented by the current 10 percent rating.
Upon review of the record, the Board concludes that the 
veterans claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
When a claimant is awarded service connection for a 
disability and subsequently appeals an initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Jones v. Brown, 7 Vet. App. 
134 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VAs Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Applicable Rating Schedule Diagnostic Codes

The veterans allergic bronchitis / somatic bronchitis is 
currently rated pursuant to Diagnostic Code (DC) 6602 for 
bronchial asthma.  The Board notes that the veterans 
disability could also be rated pursuant to DC 6600, for 
chronic bronchitis.

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski,  1 
Vet. App. 308 (1991).  Effective October 7, 1996, the 
criteria for evaluating service-connected disabilities of the 
respiratory system were changed, including the criteria for 
evaluating bronchitis and bronchial asthma.

The old criteria, in effect prior to October 7, 1996, 
provided that a 10 percent rating was warranted when the 
chronic bronchitis was mild with a slight cough, no dyspnea, 
and few rales.  A 30 percent rating was warranted when 
chronic bronchitis was moderately severe with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
construction.  38 C.F.R. § 4.97, Code 6600 (1995).

Under the new rating criteria, which became effective on 
October 7, 1996, a 10 percent rating is warranted for chronic 
bronchitis when pulmonary function testing reveals a FEV-1 of 
71- to 80 percent predicted; or, a FEV-1/FVC of 71 to 80 
percent; or, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56 to 65 percent predicted.  38 C.F.R. § 4.97, Code 6600 
(effective October 7, 1996).

In the alternative the veterans allergic bronchitis/somatic 
bronchitis may be evaluated as bronchial asthma under 38 
C.F.R. § 4.97, Diagnostic Code 6602 (1996) of the VA Rating 
Schedule. Under this criteria, in effect prior to October 7, 
1996, a 10 percent evaluation was warranted for mild 
paroxysms of asthmatic type breathing, characterized by high 
pitched expiratory wheezing and dyspnea, occurring several 
times a year with no clinical findings between attacks. A 30 
percent evaluation required moderate, rather frequent asthma 
attacks with moderate dyspnea on exertion between attacks.

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602). According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV- 1) 
of 71 to 80 percent of predicted value; or a ration of FEV-1 
to forced vital capacity of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
rating is warranted when the FEV-1 is 56- to 70- percent 
predicted, or; when the ratio of FEV-1/FVC is 56 to 70 
percent, or; when the DLCO (SB) is 56- to 65-percent 
predicted.  A note following those provisions provides that 
in the absence of clinical findings of asthma at the time of 
the examination, a verified history of asthmatic attacks must 
be of record. 38 C.F.R. § 4.97, Diagnostic Code 6602.

Evidence

Review of the veterans service medical records reveals a 
diagnosis of RAD (reactive airway disease).  Pulmonary 
function testing in June 1992 was consistent with small 
airways disease, pre-exercise, and exercise induced 
bronchospasm.  His condition was noted to improve with a 
bronchodilator.

The veteran was examined by VA in September 1992.  At that 
time, he reported that he began having wheezing and shortness 
of breath in May 1991.  He reported diagnoses of somatic 
bronchitis while in the military.  He had been on medication 
since that time on an as needed basis.  In spite of the 
medication, the veteran still had symptomatology.  He stated 
that approximately four times per year he had an acute 
exacerbation of his asthmatic bronchitis.  At that point in 
time, he had to go to the emergency room for treatment.  He 
wheezed and had shortness of breath pretty much on a daily 
basis.  Auscultation of the lungs revealed scattered wheezes 
throughout all lung fields.  Further auscultation revealed 
scattered rhonchi throughout the lung fields.  There were no 
basal rales.  The pulmonary function testing (PFT) revealed a 
mild decrease in vital capacity and mild small airway 
obstruction.  The diagnoses were somatic bronchitis and 
allergic bronchitis.

Outpatient treatment records from VA reveal periodic 
complaints of shortness of breath.  The veteran was 
prescribed Azmacort and Metaprel inhalers on an as needed 
basis.  The veteran was tested for allergic reactions in 
December 1993.  The diagnosis was asthma.

The veteran was again examined by VA in March 1997.  At that 
time, the veteran reported that he got shortness of breath 
and cough with clear sputum, associated with wheezing, around 
10 to 11 p.m., twice per week, that was relieved by an 
inhaler.  He also got shortness of breath when exposed to 
gasoline, diesel, or paint thinner vapor.  He was also 
allergic to cats.  He got shortness of breath when he walked 
three blocks.  On physical examination, the veteran had 
edematous nasal mucosa, no jugular venous distention was 
noted.  There was equal air entry on both sides.  There were 
no rales, rhonchi, or wheezes noted.  There was no 
cardiomegaly noted.  Prolonged expirations were noted on both 
sides, without rhonchi or wheezes.  The PFT studies were said 
to show normal vital capacity and flow rates.  The test 
revealed FVC of 4.32 liters (82 percent) and FEV1 of 3.56 
liters (87 percent) and FEV1/FVC ratio of 80 percent.  The 
diagnosis was history of allergic bronchitis, bronchial 
asthma, controlled by inhalation therapy.  Interval PFTs 
within normal limits.


Analysis

None of the veterans PFT results meet the criteria for a 30 
percent evaluation as provided under the new provisions of DC 
6600.

Under the old DC 6600, the veteran would not qualify for a 30 
percent evaluation.  He does not currently have rales.  
Although he has reported shortness of breath after walking 
only three blocks, PFT results showed essentially normal 
pulmonary function.  Accordingly, the record does not support 
a conclusion that he experiences considerable dyspnea on 
exercise.  These studies also belie a finding that he has 
beginning chronic airway obstruction.  Further, had no rales 
on the most recent examination.  The veteran has reported 
that he experiences a cough only at night, and only twice per 
week.  The criteria for a 30 percent evaluation require a 
cough at intervals throughout the day.  Similarly the veteran 
has reported clear sputum associated with the aforementioned 
cough.  These symptoms are relieved by the use of an inhaler 
and occur only twice per week.  They do not suggest 
considerable expectoration.

The veteran also does not meet the criteria for a 30 percent 
rating under the new criteria of DC 6602, for bronchial 
asthma.  On PFT testing in March 1997, his FEV-1 ranged from 
87 to 103 percent of predicted.  His FEV-1/FVC on the March 
1997 VA examination was 80 percent.  None of these findings 
approximate the criteria for a 30 percent rating under the 
new provisions of DC 6602.

The criteria for a 30 percent rating under the old DC 6602 
are also not met.  There are no clinical descriptions of the 
disability in terms equivalent to moderate disability.  While 
the asthmatic attacks could be said to be rather frequent, 
i.e. twice per week, the veteran has not reported moderate 
dyspnea between attacks and clinical records do not disclose 
such dyspnea.

Accordingly, the Board finds that the criteria for a rating 
greater than 10 percent are not met, under the old or new 
schedule.  

The veteran has asserted that his respiratory disability 
interferes with his performance as an auto and heavy 
equipment mechanic.  He has asserted that his performance is 
harmed by the frequency of his asthma attacks and by his 
reaction to chemical vapors.  This argument could be 
construed as raising a claim for an extra-schedular rating.  
Spurgeon v. Brown, 10 Vet. App. 194, 197-8 (1997).  

In exceptional cases where the schedular evaluation is found 
to be inadequate, the Under Secretary for Benefits or the 
Director of VAs Compensation and Pension Service may approve 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  The question of an extra-schedular 
rating is a component of the appellant's claim for an 
increased rating, Floyd v. Brown, 9 Vet. App. 88, 96.

In the instant case, the RO considered the applicability of § 
3.321 in the April 1998 supplemental statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The veterans respiratory disability has not 
required any periods of hospitalization since service.  
Therefore, it cannot be concluded that it requires frequent 
periods of hospitalization.

The veteran initially reported that the service connected 
respiratory disability was having an impact on his employment 
in his substantive appeal in November 1993.  He has continued 
to report such an impact, most recently on the VA examination 
in March 1997.  The record, however, shows that despite these 
reported limitations, he has been able to maintain this 
employment for a period of approximately four years.  He has 
not reported time lost from work due to his disability, or a 
loss of any specific employment opportunity.  The Board finds 
that this record does not show that his disability causes 
marked interference with employment or warrants referral for 
consideration of an extra-schedular rating.

The Board is unable to find any basis for granting a rating 
in excess of 10 percent for the service connected bronchitis.



ORDER

The veterans claim of entitlement to an increased rating 
above 10 percent for allergic bronchitis/somatic bronchitis 
is denied.





		
	Mark D. Hindin
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
